Interim Decision #2149

MATTER OF FELIX

In Deportation Proceedings
A-17236014
Decided by Board May 17, 1972
A motion to reopen or reconsider, submitted with the required fee, may not be
rejected as inadequate without a written adjudication stating the basis for
decision.
CHARGE:
Order: Act of 1952—Section 241(a)(2) (8 U.S.C. 1251(a)(2))—Nonimmigrant
visitor—•remained longer than permitted.
ON BEHALF ny SERVICE!

ON BEHALF OF RESPONDENT:
Earl R. Steen, Esquire
840 North Broadway
Suite 200
Los Angeles, California 90012

Charles Gordon
General Counsel

This case is before us pursuant to our order dated February 23,
1972, directing that the record be certified to us for review under 8
CFR 3.1(c).
Respondent is a 44-year-old male alien, native and citizen of the
Philippines, who was admitted to the United States on or about
September 12, 1965 as a nonimmigrant visitor and has remained
longer than permitted. At a hearing before a special inquiry officer
on August 23, 1968, respondent admitted the truth of the factual
allegations of the order to show cause and conceded deportability.
The special inquiry officer found him to be deportable as charged
and granted him the privilege of departing voluntarily on or
before September 22, 1968, with provision for an alternate order of
deportation if he failed to depart when and as required. Respondent did not appeal to this Board and the special inquiry officer's
order became administratively final. On respondent's failure to
depart voluntarily within the time limited, the alternate order of
deportation vested.
Notified to surrender for deportation on January 18, 1972,
respondent filed a petition for review in the United States Court of
Appeals for the Ninth Circuit, No. 72-1098. On January 20, 1972,

143

Interim Decision #2149
counsel for respondent filed with the Service a motion to reopen
the deportation proceedings, with the requisite filing fee. The
motion, which was unsworn and unsupported, recited that respondent is the beneficiary of an approved sixth preference visa
petition and is eligible for third preference status. Reopening of
the deportation proceedings was requested in order that respondent might seek the privilege of indefinite voluntary departure.
In a letter to counsel dated January 28, 1972, the special inquiry
officer returned the motion without action, for the stated reason
that he did not consider it to be a proper motion because it failed
to meet the requirements of the regulations' The Service's General Counsel, questioning the propriety of the special inquiry
officer's disposition of the motion, formally called the matter to our
attention and we directed that the record be certified to us for
review, subject to consent of the Court of Appeals, which has been
granted.
Judging by the terms of his letter to counsel, the special
inquiry officer rejected the motion without adjudicating it. In our
view, it is impermissible to dispose of a fee-paid motion in this
fashion. A respondent in a deportation proceeding who files a
motion and submits the required fee is entitled to an adjudication
by the tribunal having jurisdiction? The decision need not be long
or elaborate. However summary, it should state the basis for
decision sufficiently, so that an appellate tribunal can appraise it.
Decisions of special inquiry officers on motions in deportation
proceedings are appealable to this Board under 8 CFR 3.1(b)(2). An
alien's right to have this Board on appeal review the adverse
decision of a special inquiry officer would be rendered nugatory if
the special inquiry officer were permitted thus summarily to reject
his motion without adjudicating it.
We do not know why the special inquiry officer in this case took
the course he did. Perhaps it was to circumvent what he considered a frivolous and time-consuming appeal to this Board, to be
followed by equally frivolous and time-consuming litigation in the
courts. Dilatory motions to reopen, filed on the eve of deportation,
and dilatory appeals to this Board are not unknown to the special
inquiry officers and to us. We have taken steps to eliminate ready
opportunities for delay. Under our recently amended regulations,
an automatic stay of deportation is no longer provided on appeal
from a special inquiry officer's order denying a motion to reopen 3
and oral argument on such an appeal is no longer available as a
,

The pertinent requirements are set forth in 8 CFR 103.5 and 242.22.
8 CFR 103.5: "... Rulings upon motions to reopen or motions to reconsider
shall be by written decision ..."
3 8 CFR 3.6(b), as added by 36 F.R. 316 (January 9, 1971).
1

2

144

Interim Decision #2149
matter of right.4 We give priority to the consideration and determination of such appeals.
There is no sound reason why we should not treat the special
inquiry officer's letter of January 28, 1972 as a written decision
denying the notion. The reasons why the special inquiry officer did
not grant the motion are clearly stated and his statement that the
motion "is returned without action" is, in a realistic sense, the

equivalent of a denial. Treating that letter as denial adjudication,
we conclude that the motion was properly denied.
Not only did the motion fail to conform to the requirements of
the regulations (footnote 1, supra), but even if supported it could
not make out a prima facie case for reopening. What respondent
sought by the motion was a reopening of the deportation proceedings so that indefinite voluntary departure could be requested.
But reopening of the proceedings for this purpose would be
meaningless; even if the proceedings were reopened, the special
inquiry officer would have no power to grant the relief sought.
Indefinite voluntary departure is exclusively within the power of
the District Director. If, in the exercise of his prosecutive discretion, he declines to authorize indefinite voluntary departure and
instead issues an order to show cause, neither the special inquiry
officer nor this Board on appeal possesses power to review that
discretionary determination, Matter of Geronimo, 13 I. & N. Dec.
680 (DIA, 1971).

ORDER: The denial of the respondent's motion to reopen is
affirmed.

4

8 CFR 3.1(e), as amended by 36 F.R. 316 (January 9, 1971).

145

